Citation Nr: 0109349	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  95-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a skin rash 
secondary to exposure to Agent Orange.  

4.  Determination of the appropriate rating for service-
connected post-traumatic stress disorder currently evaluated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active duty from February 1970 to September 
1971.

When the veteran's claim was last before the Board of 
Veterans' Appeals (Board) in February 1999, it was remanded 
to the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO), for the development of the 
issues on appeal, which then included entitlement to service 
connection for post-traumatic stress disorder.  Following the 
completion of the requested development, in an August 1999 
rating decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 50 percent 
evaluation effective from November 12, 1993.  In October 
1999, the veteran submitted a notice of disagreement with the 
50 percent evaluation assigned.  The veteran ultimately 
perfected an appeal of that denial.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  


REMAND

With respect to the claims of entitlement to service 
connection for a lower back disorder, a right knee disorder, 
and a skin rash secondary to exposure to Agent Orange, the 
veteran appealed the RO's determination that he failed to 
submit well grounded claims.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Further, the veteran testified at his January 2001 hearing 
that he was receiving treatment at the VA medical center in 
Tuskegee for these disabilities.  

Regarding the issue of the appropriate rating for service-
connected post-traumatic stress disorder, the Board notes 
that the RO granted service connection for post-traumatic 
stress disorder and assigned a 50 percent evaluation 
effective from November 12, 1993.  Effective November 7, 
1996, the VA revised and redesignated 38 C.F.R. § 4.132 as 
38 C.F.R. § 4.130, so that there are currently new criteria 
for evaluating the veteran's service-connected disability, 
post-traumatic stress disorder.  Although the RO quite 
properly reviewed the evidence in application of the new 
rating criteria, the evidence was not likewise considered 
with respect to the rating criteria in effect prior to 
November 7, 1996.  The veteran's post-traumatic stress 
disorder must be evaluated under the old and the new rating 
criteria to determine which version is more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. ).  Further, the veteran and his representative have 
not had an opportunity to be apprised of the old rating 
criteria and to enter evidence or argument to establish 
entitlement to a higher rating under the old criteria.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, the record shows that the veteran was provided 
with a VA examination of his service-connected post-traumatic 
stress disorder was in May 1999.  Following the completion of 
that examination, the diagnoses on Axis I were post-traumatic 
stress disorder, chronic; and major depressive disorder, 
chronic, severe.  The Global Assessment of Functioning (GAF) 
assigned was 50.  No attempt was made to distinguish the 
symptomatology that could be attributable to each of the 
veteran's diagnoses.  Further, in the course of his January 
2001 hearing before the Board, the veteran contended that the 
disability manifestations resulting from his service-
connected disorder had increased in severity since the last 
examination.  He also testified that he was receiving regular 
treatment for his service-connected post-traumatic stress 
disorder.   

In light of the foregoing, the appeal is being is REMANDED 
for the following:

1.  The RO should obtain and associate 
with the claims file all records relating 
to the treatment for low back disorder, a 
right knee disorder, a skin rash and 
service-connected post-traumatic stress 
disorder from the VA medical center in 
Tuskegee, Alabama.  

2.  The RO should also schedule the 
veteran for a  psychiatric examination 
for the purpose of ascertaining the 
extent of severity of the veteran's 
service-connected post-traumatic stress 
disorder, and all service-connected 
pathology related thereto.  If there is 
an additional psychiatric disorder or 
disorders not related to service or 
service-connected disability, and this 
additional disorder or disorders produce 
symptomatology, the examiner is requested 
to indicate which symptoms are 
attributable to service-connected 
disabilities and which are not.  If such 
distinction can not be made, it should be 
so specified.  The claims file should be 
made available to the examiner.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate these claims.  The increased 
rating issue should be reviewed based on 
the old and new criteria for rating 
psychiatric disabilities to determine the 
rating criteria more favorable to the 
veteran.  If the benefits sought on 
appeal remain denied, the veteran and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

